Opinion by
Mr. Chief Justice Mitchell,
The rules of court for admission to thé bar of Allegheny county, in the regular and usual course, require, inter alia (1), registration as a student, after an examination as to proficiency in preliminary studies, or an attendance at some reputable college which will be accepted as an equivalent for such examination (Rule 35); (2) having been so registered the applicant must have served a regular clerkship in the office of an attorney or judge of the county for three years, or its prescribed equivalent ; and (3) that he shall have undeugone “ an examination *602in the principles and practice of law and equity, or, in lieu thereof shall present to the board the certificate of the state board of law examiners that he has passed the examination required by the rules of the Supreme Court, relating to admission to the bar of that court, and has been recommended by them for admission to the bar of the Supreme Court, and shall file with the prothonotary .... a certificate signed by all the examiners present at his examination or in case of the presentation of a certificate of the state board, by all those present at the meeting of the board which passes thereon, that he is qualified for admission to the bar and that they have received satisfactory evidence of his good moral character. Each examination shall consist partly of written questions to be answered in writing by the student, which questions and answers shall be reported to the court if required. The specific subjects and studies upon which the examination shall be held shall be the same as those designated from time to time by the Supreme Court for the examination of candidates for admission to the bar of that court: ” Rule 36.
This is the regular and ordinary course, and admission it will be seen is based on the ultimate requirement of an examination in the principles and practice of law and equity. Until quite recently the courts insisted on such examination by their own board, and the recent amendment of Rule 36 by which the certificate of the state board of examiners is accepted as an equivalent, is a concession in relief of students from the burden of a double examination, by the state and by the local board, on the same subjects and for the same purpose. But from the provision for written questions and answers, and for the specific subjects and studies, as' well as from the general intent, it is manifest that the rule both in its original and its amended form requires an examination, in the ordinary meaning of that word, to test proficiency in the principles and practice of law and equity, not a mere inspection by the state or the county board, of certificates from other courts. Such inspection in exceptional cases of practitioners from other courts is provided for in the next rule, 37, as follows : “ Any person admitted to practice in other courts of this or other states who shall have been in actual practice for five years within the six years immediately preceding his application, and who shall *603have satisfied the board of examiners of this fact and of his good moral character and professional standing, may without previous registration appear for final examination for admission to the bar; provided, however, that when, in the unanimous opinion of the board, the moral character, professional standing and qualifications of the applicant are such as to render an examination unnecessary, he may on filing in the prothonotary’s office a certificate to this effect, signed by all the members of ■the board present himself for admission on motion.”
These rules prescribe the conditions and methods by which admission can be had to the bar of Allegheny county. The appellant has not brought himself within any of them. There is no averment in his petition that he has passed an examination by either the state or the county board in the principles of law and equity, nor indeed is there any averment of such an examination by anybody at any time, and the statement of graduation at the Law Department of Yale University is lacking in precision of dates to show how much time he passed there. He has not therefore complied with the requirements of Rule 36 with regard to students applying for admission from the county of Allegheny.
Appellant claims to come under Rule 36 by virtue of his certificate from the state board. Turning to the certificate it appears to be only that he “ has furnished satisfactory evidence that he is a member in good standing of the Bar of the Appellate Court of last resort of the state of Illinois ; that he has practised in a court of record of that state for at least five years, and that he is of good moral character.” This is not the certificate contemplated by Rule 36, which as already said is intended only to accept the result of an examination to test qualifications as to legal knowledge by the state board as an equivalent for examination for the same purpose by the local board as previously required. The rule and the certificate provided for in it have no reference to the admission of attorneys from other courts of this or other states. That subject is governed by Rule 37 already quoted. Appellant makes no claim that he comes within that rule.
It would have been better practice to grant the rule. Any question of fact possibly arising could then have been reached by depositions and the record would have been put in more *604regular shape, though the rule would-have had to be discharged. But no error was committed of which appellant has any cause to complain.
Appeal dismissed.